DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Response to Arguments

 Applicant’s response from 7/18/2022 is acknowledged.

Claim Rejections - 35 USC § 103

Applicant’s claim amendments, and arguments vis-à-vis the disclosure of prodrugs in Franklin, have been further addressed with a further reference of Yao in the modified rejection below.  This reference also specifically lists tapentadol as only one of three specific opiods, and not a laundry list, and by oral administration.  This further renders Applicant’s arguments on pages 7-10 moot.  This includes, inter alia, the arguments Applicant made over Yeomans’ long list of compounds, and an example of specific testing.  
Applicant’s arguments vis-à-vis unexpected results were also previously considered, and addressed in the previous office actions, and the last two interview summaries of record.  The Examiner noted that even though Hegarty is not by the inventors, and is post-filing date, which by itself raises questions on its use for showing of unexpected results, that it still was considered, and will be considered as post-filing date evidence by others on the alleged unexpected results.  Thus, there was simply no need for Applicant for write multiple pages on this issue- the point of Hegarty being considered- when the record is explicit that the Examiner already agreed with Applicant on this point, considered the reference, and explicitly so stated on the record. The Examiner further noted, however, that even when considered, it still does not rise to a showing of unexpected results.
As previously discussed during the interview, although applicant did submit a published reference, MPEP 716.02(g) suggests that the publication should be in the form of a declaration. MPEP 716.02(g) states: “Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute.”  Applicant has continually not provided a declaration on this reference, or any of the newly argued ones (Fricova, Barreras-Espinoza and Lee).  Although the reference, and others newly argued, were considered, they do raise the issue of whether the publications without a declaration can be considered as a substitute for expert testimony since they do not contain the guarantees that come with a declaration, to include, inter alia, that applicant attests that everything in the publication is true, etc.
Aside from that, other points can be made as well vis-à-vis Hegarty not rising to a showing of unexpected results. Under the “Treatment Proposed” section on p. 2 of Hegarty, it states that the codeine products could be used as usual during this time (period prior to treatment with tapentadol). The results of Table 1 were recorded during the 8 consecutive day period after treatment with tapentadol started. This legitimately raises the question of do we know that the effect seen with tapentadol is not a result of a synergistic effect with codeine that still remains in the body? Additionally, the patient was administered both a slow release dosage and a rapid-acting film coated tablet. Claim 1 is significantly broader than what is disclosed by Hegarty. Therefore, is there a reasonable expectation of success that the results of Hegarty would be applicable to the broader scope claimed, such as with a single dosage of tapentadol?
The Examiner further notes that she already additionally consulted with Quality Assurance Specialist Scarlett Goon vis-à-vis the issues pertaining to the Hegarty reference on May 25, 2022.  
Applicant’s response also contains a section titled “Newly Submitted Data” with arguments pertaining to so-called references Fricova, Barreras-Espinoza and Lee, identified only by name, but not by full citation information. (p. 21-23).  Applicant has stated that: “Submitted along with this amendment is an information disclosure statement providing additional evidence of the effectiveness of tapentadol against trigeminal nerve pain as determined in preclinical animal models.” (p. 21).  It is noted in response that neither such an IDS was submitted along, nor were the references identified with the full citation information in Applicant’s response, as noted above.
Claims 1-12 are pending, and have been examined herewith.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yeomans et al. (US 2010/0080797, of record), and further in view of Lange et al. (US 2009/0012180 A1, of record), Franklin et al. (US 2010/0227921), and US 20090215809 to Yao et al. (“Yao”).
	Yeomans et al. teaches methods for the treatment and prevention of trigeminal never-associated pain [abstract] and the administration of analgesic agents that result in pain relief to an individual suffering from chronic head pain arises from trigeminal neuralgia and atypical facial pain [claims 1-2]. An example of an analgesic agent that can be used to treat moderate to severe pain is the opioid tapentadol [0055]. The analgesic opioid that can be used to treat moderate to severe pain is tapentadol [0055]. The analgesic agent is administered as a pharmaceutical formulation [claim 7]. An analgesics agent or pharmaceutical compositions can be dispensed to the buccal and sublingual surfaces in a number of different formulations or dosages forms including fast-melting tablets [0103]. Dosages can be administered two times daily depending on the type of pain being treated [0122]. 
	Yeomans et al. also teaches vis-à-vis controlled release, as presently claimed by Applicant in claim 12 that: “Transdermal drug delivery or administration of a therapeutic agent to the skin has become a proven technology over the last 20 years. Transdermal drug delivery offers controlled release of a drug to the patient and transdermal patches are user-friendly, convenient, painless, and offer multi-day dosing which usually results in improved patient compliance. Administration to the skin by transdermal delivery can allow for targeted delivery of an analgesic agent to the skin innervated by any one of the trigeminal divisions or a combination thereof to treat or prevent trigeminal nerve-associated pain in the facial or head regions.” ([0087])
	Yeomans et al. does not specifically teach the administration of tapentadol orally, as for its owned claimed invention, but does recognize the oral route as the conventional [claim 3]; pharmaceutical dosage in the form of a tablet [claim 7] and wherein the tapentadol is administered in a dosage amount of from 10 to 300 mg [claim 9]. 
	Of note, Yeomans does teach the possibility of treatment by the oral route for trigeminal nerve associated pain, and even highlights that it is the conventional route.  “Therapeutic drugs are delivered by a number of routes including, for example, oral administration, intravenous injection, intramuscular injection and subcutaneous injection. For patients suffering procedural, acute or chronic pain associated with the trigeminal nerve, one of the main problems with conventional drug delivery with analgesic agents is the lack of localized pain relief due to systemic distribution of the agent. Often larger dosages need to be administered to achieve an effective concentration of the drug at a desired site. With higher doses of an analgesic agent, there is the additional problem of limited efficacy relative to the increase in undesired side effects due to the systemic distribution of the agent. Treatments consisting of localized but invasive interventions directly to the trigeminal nerve have a significant disadvantage due to the lack of selectivity and/or reversibility of the intervention and the fact that these procedures can, by themselves, cause additional facial nerve problems including anesthesia doloroso, persistent numbness and nerve deafferentation. An additional problem with conventional treatments for trigeminal nerve-associated pain, especially with invasive procedures, is the high level of skill, training and equipment required by the medical team which can make treatment expensive and impractical for widespread use.” ([0015]).  One of skill in the art would understand the above disclosure to mean administration orally, and not buccally, sublingually, or transmucosally, per Applicant’s claim 13.  For purposes of its own invention, it simply proposes intranasal administration ([0016]), on considerations, such as: “ Using an intranasal or other mucosal route for systemic delivery of a therapeutic agent allows for ease of administration and the ability to bypass intestinal degradation and first pass hepatic metabolism of the therapeutic agent.” ([0016]).  Thus, Yeomans overall recognized the oral route as the conventional, but highlights the benefits of intranasal administration for other advantages.
Lange et al. teaches the tapentadol is used for the treatment if modern to severe acute and chronic pain [0027]. The administration of tapentadol can be adjusted to orally, buccally, and intravenously [0062]. The daily dose of tapentadol is within the range of from 20-550 mg [0079].The agent can be manufactured in a solid formulation  such as tablet, tapentadol can be granulated with a pharmaceutical carrier [0163]. The optimal dose is defined as the dose providing a meaningful improvement of pain with acceptable side effects in the patient’s perception (maximum therapeutic benefit) [0180].
A person of ordinary skilled in the art at the time of the invention would have found it prima facie obvious to develop a method of treating trigeminal neuralgia and atypical facial pain by administering an effective amount of tapentadol because Yeomans et al. taught treating trigeminal neuralgia and atypical facial pain by administering an effective amount of opioids such as tapentadol.  Thus, one skilled in the art would have reasonable expectation of success that tapentadol would treat trigeminal neuralgia and atypical facial pain based on it is analgesic effects. Selection of a known material based on its suitability for its intended use is obvious absent a clear showing of unexpected results attributable to the Applicant’s specific selection.  See e.g., In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The skilled artisan would have found ample instruction and motivation to treat trigeminal neuralgia and atypical facial pain by administering an effective amount of tapentadol from the teachings of Yeomans et al. Therefore, the instantly claimed method of treatment is obvious over the teachings of Yeomans et al. The skilled artisan would have been motivated to administer tapentadol orally because Yeomans et al. taught administration of tapentadol orally (i.e., buccal) and Lange et al. taught that tapentadol can be administered orally and buccally. In addition the skilled artisan would have understood that tapentadol can be administered orally because Lange et al. taught that tapentadol can be administered orally and buccally for the treatment of chronic pain.  Furthermore, the skilled artisan would have been motivated to formulate tapentadol in the form of a tablet because Lange et al. taught that tapentadol can be formulated in solid form and tablet for the treatment of chronic pain.
In regards to the instantly claimed limitation wherein the tapentadol is administered in a dosage amount of from 10 to 300 mg as recited in claim 9.  Lange et al. demonstrates that an overlapping amount of tapentadol ranging from 20 mg -550 mg is effective for the treatment of pain. The skilled artisan would have been motivated to adjust or used such amount of tapentadol since Lange et al. taught that the doses are defined as the dose providing a meaningful improvement of pain with acceptable side effects in the patient’s perception (maximum therapeutic benefit). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made to modify the teachings of Yeomans et al. in combination with Lange et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made. 
Applicant has presented a new claim 11.  It is reproduced for the record together with the related claim 10, and claim 1 from which claim 10 depends.

    PNG
    media_image1.png
    96
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    639
    media_image2.png
    Greyscale

Other than the fact that claim 11 recites oral administration (which the previous office action also addressed vis-à-vis dependent  claim 3), it is deemed to be substantially identical to claim 10.  Stated differently, since claim 11 depends from claim 1, this treating of atypical facial pain is deemed to be a disorder of the trigeminal nerve. 
Since Yeomans et al. teaches the treating of trigeminal pain with tapentadol, this treating will also treat the disorder of the trigeminal nerve, which is atypical facial pain.  Moreover, atypical facial pain was already addressed in the previous office actions, as restated at the beginning of the instant office action: “Yeomans et al. teaches methods for the treatment and prevention of trigeminal never-associated pain [abstract] and the administratioatyn of analgesic agents that result in pain relief to an individual suffering from chronic head pain arises from trigeminal neuralgia and atypical facial pain [claims 1-2].”
Applicant’s new claim 12 recites controlled-release, and amended claim 1 recites orally and not buccally, sublingually, or transmucosally.  Both of these were already addressed above to the extent of the teachings of Yeomans.  It is noted, however, that Yeomans teaches controlled release of the intranasal route, while also noting certain benefits of the oral route of administration (and not buccal, sublingual, or transmucosal).  Amended claim 1 now further limits the claim to tapentadol free base, salts and solvates thereof, and not to prodrugs thereof.  Franklin et al., previously of record, and presented below although relating to prodrugs, specifically discloses that the drug is also marketed as its free base, that the prodrugs convert to the claimed free base in the body, and even further- the drug’s utility for treating trigeminal neuralgia.  Thus, Franklin et al. continues to be relevant, for these and the further reasons below.
Franklin et al. relates to prodrugs of tapentadol, pharmaceutical compositions containing such prodrugs and a method for providing pain relief with the tapentadol prodrugs, and to methods for avoiding or minimizing the adverse gastrointestinal side effects associated with tapentadol administration, as well as increasing the oral bioavailability of tapentadol.  (Abstract).
Franklin et al. discloses that tapentadol is a mixed mu () opioid agonist/ norepinephrine re-uptake inhibitor of demonstrated clinical utility in the treatment of moderate to moderately severe pain (Tzschentke et al. (2007). J. of Pharmacol and Exp Ther. 323, 265-276 and Stegmann et al. (2008). Current Med. Res. Opin. 24, 3185-3196). ([0004]).  It further discloses that in the U.S., an immediate release oral tablet of tapentadol hydrochloride is FDA approved for the treatment of moderate to severe acute pain. It is available in 50, 75 and 100 mg dosage forms. Adverse side effects associated with tapentadol include nausea, vomiting, constipation and dizziness. ([0005]).  Franklin et al. also discloses that tapendalol is a high clearance drug, with low oral availability, inter-patient variability, and typical opioid side effects ([0006-7]).  In view of these, the inventors report to have developed tapendalol pro-drugs, i.e. drugs, which convert to tapendalol itself once administered orally.  
Franklin et al. specifically discloses treating trigeminal pain.  “Another embodiment is a method of treating pain in a subject in need thereof with tapentadol. The method comprises orally administering an effective amount of a tapentadol prodrug of the present invention to the subject. For example, the pain may be neuropathic pain or nociceptive pain. Other specific types of pain which can be treated with the tapentadol prodrugs of the present invention include, but are not limited to, acute pain, chronic pain, post-operative pain, pain due to neuralgia (e.g., post herpetic neuralgia or trigeminal neuralgia), pain due to diabetic neuropathy, dental pain, pain associated with arthritis, osteoarthritis or rheumatoid arthritis, and pain associated with cancer or its treatment.” ([0020], [0090], emphasis added).  The amount of tapentadol is preferably a therapeutically effective amount (e.g., an analgesic effective amount). ([0023], [0090]).
Per Franklin et al., the formulations of the invention may be immediate-release dosage forms, i.e., dosage forms that release the prodrug at the site of absorption immediately, or controlled-release dosage forms, i.e., dosage forms that release the prodrug over a predetermined period of time. Controlled release dosage forms may be of any conventional type, e.g. in the form of reservoir or matrix-type diffusion-controlled dosage forms; matrix, encapsulated or enteric-coated dissolution-controlled dosage forms; or osmotic dosage forms. Dosage forms of such types are disclosed, for example, in Remington, The Science and Practice of Pharmacy, 20.sup.th Edition, 2000, pp. 858-914. ([0102]).
But even outside of the disclosure of Franklin et al., other cumulative art specifically teaches just the base form of the drug, in oral formulations, to include for trigeminal neuralgia.
As cumulative art, Yao pertains to pharmaceutical compositions comprising a crystalline form of a (3S)-aminomethyl-5-hexanoic acid prodrug, which may be used as a therapeutic agent in the treatment of certain diseases and disorders, including, for example, neuropathic pain ([0002]), in pharmaceutical compositions in a sustained release oral dosage form, which may be used together with an opioid, chosen from tramadol, tapentadol, and oxycodone- a very small and select number of compounds.  (claims 10-12, 14).  The method of use includes for treatment of neuropathic pain, and for managing chronic pain. (claims 21, 22, 25- 27).  Yao also discloses a specific example of co-administration with tapentadol in an animal model for managing arthritis pain. (Example 16, [0214]).  Per Yao, “[0133] Tapentadol ((-)-(1R,2R)-3-(3-dimethylamino-1-ethyl-2-methylpropyl)phenol hydrochloride; tapentadol HCl) is an analgesic drug having moderate .mu.-opioid receptor agonist and norepinephrine reuptake inhibition and is shown to have efficacy in acute and chronic pain models (Tzschentke et al., J Pharm Expt'l Ther 2007, 323(1), 265-276). Advantages of co-administering oxycodone and pregabalin for treating neuropathic pain are recognized (Gatti et al., Eur Neurol 2009, 61, 129-137; and Hanna et al., Eur J Pain 2008, 12, 804-13).” ([0133]).  Yao specifically discloses that the treating of neuropathic pain includes of trigeminal neuralgia. ([0076]).  
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeomans et al., Lange et al., Franklin et al. and Yao in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so, because all of the four references discloses the availability of oral dosage forms of tapendalol (and in all of these oral dosage forms, which are not buccal, sublingual, or transmucosal are discloses as available and/or conventional, while other means of administration may overcome certain of their drawbacks in view of which the skilled artisan may also consider other forms of administration), Yeomans et al., Franklin et al. and Yao specifically disclose the use of the drug for treating trigeminal pain (in Franklin et al., by way of pro-drugs which convert to the base form, but otherwise, in Yao- by way of the specific base as well).  Yeomans et al. highlights the benefit of having a controlled-release of the drug, and Franklin et al. further discloses both immediate-release and controlled-release dosage forms of the prodrugs of tapendalol, i.e. drugs, which further convert to tapendalol on administration, but have been formulated as either immediate-release or controlled-release dosage forms.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627